DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending, of which claims 1, 9, and 16 are independent.


Acknowledgement of References Cited By Applicant
	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of the independent claims seems to be missing steps for how the simulations at each of the various scales are used to each simulate the same fluid flow and then somehow also be used together. It is unclear is the fluid flow across the subterranean formation simulation updated each time, modified or replaced? Additional description of the interrelationship of the simulations and the end result should be provided for clarity. For examination purposes they will be treated as separate simulations that are then each considered to form a more complete understanding of the fluid flows within the reservoir. The dependent claims are rejected for their inherited deficiencies.
Claim 13 recites the limitation "the third results of the simulation of fluid flow" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 9-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ayirala Subhash et al.: "IPTC-19066-·MS Multiscale Water !on Interactions at Interfaces for Enhanced Understanding of SmartWater Flooding in Carbonates", 26 March 2019 pp. 1-16 (IDS dated 7/12/2021, “Subhash”) in view of Pomerantz et al., US Patent Application Publication No. 2012/0232859 (“Pomerantz”).
Claim 1. Subhash discloses A method for multi-scale simulation of fluid flow in a subterranean formation, the method comprising: (Subhash, Abstract “In this study, we summarize and discuss the data reported from a series of multiscale experiments to explore the interactions of salinity and water ions at both fluid-fluid and rock-fluid interfaces to understand the pore scale mechanisms responsible for oil recovery in SmartWater flooding. These experimental data on various crude oil/brine/carbonate and crude oil-brine physicochemical changes/effects at elevated temperatures were obtained using a variety of static and dynamic techniques at different scales ranging from atomic-molecular-macroscopic scales.”)
performing, using a nanoscale model, a simulation of fluid-fluid and fluid-rock interactions in the subterranean formation (Subhash, Fig. 1 showing nanoscale model, p.3 paragraph 2 “As shown in Figure 1, these measurement techniques include: (1) zeta potentials, surface forces apparatus (SFA), cryo-broad ion beam scanning electron microscope (cryo-BIB-SEM) and microscope based oil liberation to investigate the interactions at rock-fluid interfaces, and (2) interfacial shear rheology, and integrated thin film drainage apparatus (ITFDA) for studies at fluid-fluid interfaces.” “The main goal is to connect these different multiscale data measured in the crude oil-brine-carbonate systems and provide a wholistic picture to yield enhanced understanding on SmartWater flooding pore scale mechanisms in carbonates.”); 
performing, using a microscale model and the upscaled first results, a simulation of fluid flow inside rocks of the subterranean formation (Subhash, Fig. 1 showing microscale model, Figs 5-6 illustrating microscale fluid flow inside rocks, p.3 paragraph 2 “As shown in Figure 1, these measurement techniques include: (1) zeta potentials, surface forces apparatus (SFA), cryo-broad ion beam scanning electron microscope (cryo-BIB-SEM) and microscope based oil liberation to investigate the interactions at rock-fluid interfaces, and (2) interfacial shear rheology, and integrated thin film drainage apparatus (ITFDA) for studies at fluid-fluid interfaces.”); 
performing, using a core-scale model and the upscaled second results, a simulation of fluid flow across the subterranean formation (Subhash, Figs. 1 illustrating relationships among the various scales of models, figure 10, page 13; see page 11, - 13 and paragraph 2 “The enhanced understanding of SmartWater flooding in carbonates obtained in this study is schematically explained in Figure 10. Both the salinity and individual key ions play a major role to impact the interactions at rock-fluids and fluid-fluid interfaces.”).
While Subhash clearly intends for the multiscale models to be used in integrated fashion to understand and simulate the fluid flows in the reservoir, it does not explicitly disclose upscaling first results of the simulation of fluid-fluid and fluid-rock interactions to a microscale level; upscaling second results of the simulation of fluid flow inside rocks to a macroscale level.
Pomerantz teaches upscaling first results of the simulation of fluid-fluid and fluid-rock interactions to a microscale level; upscaling second results of the simulation of fluid flow inside rocks to a macroscale level (Pomerantz, [0065] “the software framework 100 employs one or more gridding and upscaling modules (two shown as 108A and 108B) that scale up the fine-grid geologic model 106 to a coarser reservoir simulation grid 110 while preserving, as much as possible, the fluid flow characteristics of the fine-grid geological model 106. The module 108A upscales a structured fine-grid geographical model 106 to the coarser reservoir simulation grid 110. Examples of suitable upscaling procedures for use in module 108A are provided in the following papers:…” describing multiple art references that teach and establish that upscaling methods are known in the art to those of ordinary skill. Upscaling is within the ordinary skill in the art to view the different scaled models in a common framework.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Subhash (directed to Multiscale modeling for water flooding in reservoirs) and Pomerantz (directed to modeling hydrocarbon bearing subterranean formations) and arrived at the multiscale modeling and simulation of Subhash with the known upscaling techniques that preserve fluid flow characteristics while being able to study the interactions from the various scale models as claimed. One of ordinary skill in the art would have been motivated to make such a combination because understanding fluid flow in the reservoir via integrated data improves the accuracy of the simulations as taught in Pomerantz ([0147]).

Claim 2. Modified Subhash teaches the method of claim 1, further comprising: determining waterflooding parameters that increase oil recovery from the subterranean formation (Subhash, “In this study, we summarize and discuss the data reported from a series of multiscale experiments to explore the interactions of salinity and water ions at both fluid-fluid and rock-fluid interfaces to understand the pore scale mechanisms responsible for oil recovery in SmartWater flooding.” Thus, a person of ordinary skill in the art would be seeking the SmartWater flooding parameters to improve the hydrocarbon recovery).

Claim 3. Modified Subhash teaches the method of claim 1, wherein the first results comprise a set of parameters that characterize brine/crude-oil/calcite interfaces at the nanoscale, and wherein the set of parameters comprises zeta-potential for surface charges, intermolecular forces, contact-angle, adhesive, and cohesive forces (Subhash, Fig. 1 illustrating the parameters for different multiscale techniques with the oil/brine/carbonate interfaces).

Claim 4. Modified Subhash teaches the method of claim 1, wherein the second results comprise a set of parameters that characterize the fluids inside the rock pore space (Subhash, p. 6 paragraphs 1-2 describing rock fluids interface and pore space), and wherein the parameters comprise brine and crude-oil spatial distribution, residual oil (Subhash, p. 8-9 describing oil brine distribution). 
While these and many more parameters are commonly obtained during hydrocarbon recovery, Subhash does not explicitly disclose, pressure distribution, velocity distribution, porosity, and permeability.
Pomerantz teaches pressure distribution, velocity distribution, porosity, and permeability (Pomerantz, [0066] “The fluid property modeler 112 may employ a particular equation of state model, referred to herein as the FHZ EOS, that derives property gradients, pressure gradients and temperature gradients as a function of depth in the formation of interest. These gradients may be incorporated as part of the fluid property model 114.”), velocity distribution, porosity, and permeability (Pomerantz, [0030] “Such seismic data may be processed and interpreted to characterize changes in anisotropic and/or elastic properties, such as velocity and density, of the geological formation at various depths.”; [0058] “Rock and fluid properties such as facies (which can be derived from geostatistical modeling or object modeling) as well as porosity, permeability, relative permeabilities, water saturation, net-to-gross ratio, capillary pressure”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Subhash (directed to Multiscale modeling for water flooding in reservoirs) and Pomerantz (directed to modeling hydrocarbon bearing subterranean formations) and arrived at the multiscale modeling and simulation of Subhash with the known upscaling techniques that preserve fluid flow characteristics while being able to study the interactions from the various scale models as claimed. One of ordinary skill in the art would have been motivated to make such a combination because understanding fluid flow in the reservoir via integrated data improves the accuracy of the simulations as taught in Pomerantz ([0147]).

Claim 9. While Subhash discloses various methods and systems that are related to computer implemented methods, it does not explicitly disclose, but Pomerantz teaches A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising (Pomerantz, Fig. 3 illustrating computer environment, and [0089] “In an exemplary embodiment, the reservoir modeling software framework 100 of FIG. 2 may be embodied as software modules executing on a computer workstation as shown in FIG. 3. The software modules can be persistently stored in the hard disk drive(s) of the workstation and loaded into memory for execution by the CPU(s) of the workstation. One or more of the modules of the framework 100, such as the geological model 104, gridding modules 108A, 108B, fluid property model 112, and fluid property mapper module 116 can be integrated as a part of the framework 100 or alternatively as plug-in module.” Applying generic computer technology to speed up the methods and systems is considered well within the ordinary skill in the art.) Furthermore, incorporating the rejections of claim 1, claim 9 is rejected as discussed above for substantially similar rationale.

Regarding claim 10, incorporating the rejections of claim 2 and claim 9, claim 10 is rejected as discussed above for substantially similar rationale.

Regarding claim 11, incorporating the rejections of claim 3 and claim 9, claim 11 is rejected as discussed above for substantially similar rationale.

Regarding claim 12, incorporating the rejections of claim 4 and claim 9, claim 12 is rejected as discussed above for substantially similar rationale.

Claim 16. While Subhash discloses various methods and systems that are related to computer implemented methods, it does not explicitly disclose, but Pomerantz teaches A computer-implemented system, comprising (Pomerantz, Fig. 3 illustrating computer environment, and [0089] “In an exemplary embodiment, the reservoir modeling software framework 100 of FIG. 2 may be embodied as software modules executing on a computer workstation as shown in FIG. 3. The software modules can be persistently stored in the hard disk drive(s) of the workstation and loaded into memory for execution by the CPU(s) of the workstation. One or more of the modules of the framework 100, such as the geological model 104, gridding modules 108A, 108B, fluid property model 112, and fluid property mapper module 116 can be integrated as a part of the framework 100 or alternatively as plug-in module.” Applying generic computer technology to speed up the methods and systems is considered well within the ordinary skill in the art.) Furthermore, incorporating the rejections of claim 1, claim 16 is rejected as discussed above for substantially similar rationale.

Regarding claim 17, incorporating the rejections of claim 2 and claim 16, claim 17 is rejected as discussed above for substantially similar rationale.

Regarding claim 18, incorporating the rejections of claim 3 and claim 16, claim 18 is rejected as discussed above for substantially similar rationale.

Regarding claim 19, incorporating the rejections of claim 4 and claim 16, claim 19 is rejected as discussed above for substantially similar rationale.


Claim(s) 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ayirala Subhash et al.: "IPTC-19066-·MS Multiscale Water !on Interactions at Interfaces for Enhanced Understanding of SmartWater Flooding in Carbonates", 26 March 2019 pp. 1-16 (IDS dated 7/12/2021, “Subhash”) in view of Pomerantz et al., US Patent Application Publication No. 2012/0232859 (“Pomerantz”) and further in view of Al-Shalabi et al., Board of Regents, The University of Texas System US Patent Application Publication No. 2017/0234126 (“Texas”).
Claim 5. Modified Subhash teaches the method of claim 1. Subhash does not explicitly disclose, wherein third results of the simulation of fluid flow across the subterranean formation comprise a set of parameters including pressure drop across the subterranean formation, injection rate, oil recovery rate, and connate brine composition.
Texas teaches wherein third results of the simulation of fluid flow across the subterranean formation comprise a set of parameters including pressure drop across the subterranean formation, injection rate, oil recovery rate, and connate brine composition (Texas, Figs. 9, 10, and 22 illustrating pressure drop, Table 10 describing different reservoir and fluid properties including injection and recovery rates, [0142] “single-well method to measure connate water saturation has also been proposed, which is the same as the residual oil saturation tests.”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Subhash (directed to Multiscale modeling for water flooding in reservoirs), Pomerantz (directed to modeling hydrocarbon bearing subterranean formations), and Texas (directed to reservoir modeling and enhanced oil recovery techniques including water flooding) and arrived at the multiscale modeling and simulation of Subhash with the inclusion of additional reservoir parameters that are common industry parameters as claimed. One of ordinary skill in the art would have been motivated to make such a combination because a more complete understanding fluid flow in the reservoir via integrated data improves the accuracy of the simulations as taught in Texas ([0016]).

Regarding claim 13, incorporating the rejections of claim 5 and claim 9, claim 13 is rejected as discussed above for substantially similar rationale.


Claim(s) 6-8, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ayirala Subhash et al.: "IPTC-19066-·MS Multiscale Water !on Interactions at Interfaces for Enhanced Understanding of SmartWater Flooding in Carbonates", 26 March 2019 pp. 1-16 (IDS dated 7/12/2021, “Subhash”) in view of Pomerantz et al., US Patent Application Publication No. 2012/0232859 (“Pomerantz”) and further in view of Bryant et al., US Patent Application Publication No. 2018/0253514 (IDS dated 5/8/2020 “Bryant”).
Claim 6. Modified Subhash teaches the method of claim 1. Subhash does not explicitly disclose, wherein the nanoscale model is based on one or more of surface complexation models (SCM), molecular dynamics (MD), and density functional theory (DFT).
Bryant teaches wherein the nanoscale model is based on one or more of surface complexation models (SCM), molecular dynamics (MD), and density functional theory (DFT) (Bryant, [0040] “For nanometer-sized voxels it is possible to use either experimental nanoscience techniques (such as scanning probe or electron microscopy, hyperspectral imaging, confocal laser scanning microscopy, etc.) or atomic-scale or molecular-scale computer simulations (such as atomistic molecular dynamics, coarse-grained molecular dynamics, Monte Carlo, etc.) For micrometer-sized voxels it is possible to use experimental mesoscale techniques (such as profilometry, petrography, optical microscopy, mercury porosimetry, etc.) or mesoscale numerical techniques (such as the LBM, dissipative particle dynamics, smoothed particle dynamics, etc.) as is deemed most appropriate.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Subhash (directed to Multiscale modeling for water flooding in reservoirs), Pomerantz (directed to modeling hydrocarbon bearing subterranean formations), and Bryant (directed to reservoir modeling and enhanced oil recovery techniques) and arrived at the multiscale modeling and simulation of Subhash with the inclusion of additional known reservoir models as alternative as claimed. One of ordinary skill in the art would have been motivated to make such a combination because applying the most appropriate known models to improve the results is within the ordinary skill in the art.

Claim 7. Modified Subhash teaches the method of claim 1, Subhash does not explicitly disclose, but Bryant teaches wherein the microscale model is based on one or more of computational fluid dynamics, Lattice-Boltzmann methods, pore-network modeling, and percolation theory (Bryant, [0026] “"Pore Network Model" (PNM), which describes a complex porous network in terms of a dichotomist pores-and-throats (or balls-and-sticks) approximation.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Subhash (directed to Multiscale modeling for water flooding in reservoirs), Pomerantz (directed to modeling hydrocarbon bearing subterranean formations), and Bryant (directed to reservoir modeling and enhanced oil recovery techniques) and arrived at the multiscale modeling and simulation of Subhash with the inclusion of additional known reservoir models as alternative as claimed. One of ordinary skill in the art would have been motivated to make such a combination because applying the most appropriate known models to improve the results is within the ordinary skill in the art.

Claim 8. Modified Subhash teaches the method of claim 1, Subhash does not explicitly disclose, but Bryant teaches wherein the macroscale model is based on one or more of multiphase Darcy's law, dual porosity theory, Darcy-Brinkman's law, and Darcy-Forchheimer's law (Bryant, [0097] “At block 406, a physical model is selected that will be used to represent capillary flow. In some examples, the simulator 10 may automatically (i.e. without user input) select a best model considering one or more of the following: simulation type; flow regime; interface type; wetting properties (e.g. relationship between dynamic parameters to deduce the wetting parameters: P-Q, V-contact angle, X-t); boundary conditions (inlet/outlet pressures and flow rates, external forces); fluid properties (e.g. rheology properties and surface tension), and initial conditions (e.g. initial fluid positions, initial fluxes) provided by the user. In other examples, the physical model may be selected manually by a user, e.g., via a user input. Some non-limiting examples of physical models include: Darcy, Poiseuille, Leonard-Washburn, Molecular Kinetic model (see, e.g., Whitaker, Stephen. "Flow in porous media I: A theoretical derivation of Darcy's law.").
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Subhash (directed to Multiscale modeling for water flooding in reservoirs), Pomerantz (directed to modeling hydrocarbon bearing subterranean formations), and Bryant (directed to reservoir modeling and enhanced oil recovery techniques) and arrived at the multiscale modeling and simulation of Subhash with the inclusion of additional known reservoir models as alternative as claimed. One of ordinary skill in the art would have been motivated to make such a combination because applying the most appropriate known models to improve the results is within the ordinary skill in the art.

Regarding claim 14, incorporating the rejections of claim 6 and claim 9, claim 14 is rejected as discussed above for substantially similar rationale.

Regarding claim 15, incorporating the rejections of claim 7 and claim 9, claim 15 is rejected as discussed above for substantially similar rationale.

Regarding claim 20, incorporating the rejections of claim 8 and claim 16, claim 20 is rejected as discussed above for substantially similar rationale.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arman Darvish Sarvestani, et al., “Smart water flooding performance in carbonate reservoirs: an experimental approach for tertiary oil recovery,” Journal of Petroleum Exploration and Production Technology pp. 1-15 (2019) related to improved water flooding parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Primary Examiner, Art Unit 2148